COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-341-CV
 
TAMMIE
D. LAIN AND ERIN JONES                                      APPELLANTS
 
                                                   V.
 
WICHITA
COUNTY COMMISSIONER DR. JOE MILLER,                  APPELLEE
INDIVIDUALLY
AND IN HIS OFFICIAL CAPACITY                                       
                                               ----------
             FROM
THE 89TH DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have received the parties= AAgreed
Motion To Dismiss Appeal And Remand To Trial Court@ which
states that the appeal is Apremature@ because
the claims against appellee in his individual capacity remain pending in the
trial court.  Because there is no final
judgment or appealable interlocutory order, we dismiss the appeal for want of
jurisdiction.  See TEX. R. APP. P.
42.3(a), 43.2(f).
 
PER CURIAM
PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 




DELIVERED:  January 10, 2008




[1]See Tex. R. App. P. 47.4.